Citation Nr: 0335215	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for malaria. 

2.  Entitlement to service connection for residuals of head 
injury. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.
 
The Board notes that in January 1994 the veteran submitted a 
claim for service connection for hearing loss and a toenail 
disorder, as well as for PTSD and malaria.  Although the RO 
eventually adjudicated the PTSD and malaria claims, it has 
not addressed the claims for hearing loss and a toenail 
disorder.  These matters are referred to the RO for the 
appropriate action.  

Review of the claims folder reveals that the RO denied 
service connection for malaria in a November 1990 rating 
decision.  In a subsequent December 1999 rating decision, the 
RO again denied service connection for malaria, as well as 
for residuals of head injury and PTSD, on the basis that the 
claims were not well grounded.  It did not undertake any 
analysis as to whether there was new and material evidence to 
reopen the claim for service connection for malaria.  In 
January 2001, the veteran requested that these three claims, 
which were previously denied as not well grounded, be 
reopened.  The RO issued the veteran a letter in February 
2001 explaining that new and material evidence was needed to 
reopen each claim.  However, in the May 2001 rating decision 
on appeal, the RO denied the each of the claims on the 
merits, mentioning that there was no new and material 
evidence to reopen the claim for service connection for 
malaria.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted.  Among 
other things, it eliminated the requirement for a well-
grounded claim.  The statute also specifies that, a claim 
that is denied as not well grounded in a decision made after 
July 14, 1999 through the date of enactment of the law may be 
readjudicated as if the denial had not been made if a claim 
for such readjudication is made by the claimant with two 
years from the date of the law's enactment or on motion by 
VA.  See VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100.  The Board finds that the veteran's January 2001 
claim is sufficient to constitute a request for 
readjudication of the claims at issue under the provisions of 
the VCAA, as if the December 1999 rating decision had not 
been made.  However, because of the prior denial of service 
connection for malaria in the November 1990 rating decision, 
new and material evidence is still required to reopen the 
claim.  Therefore, the issues on appeal are as phrased above.     

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will you if further 
action is required on your part.  


REMAND

As discussed above, the VCAA eliminated the requirement for a 
well-grounded claim and, among other things, expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statute).  
Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, although the RO sent the veteran letters in February 2001 
and May 2002 concerning needed development related to his 
claims, neither document actually provides notice to the 
veteran and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate each claim or of what information or evidence 
the veteran should provide and what information or evidence 
VA will attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (invalidating the regulation that 
permitted the Board to provide VCAA notice).

Also with respect to notice, the Board notes that, in a 
recent decision, the U.S. Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  It found 
that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  On remand, when providing the 
requisite VCAA notice, the RO must explain to the veteran 
that a full year is allowed to respond.

Accordingly, the case is REMANDED for the following action:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied with respect to each 
issue on appeal in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Quartuccio v. Principi and 
Charles v. Principi, as well as the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.  
It should allow the appropriate period of 
time for response.  

If any additional evidence is received or 
secured following the VCAA notice, the RO 
should readjudicate the affected issue or 
issues on appeal.  If the disposition of 
any claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


